Pratt, J.
As pointed out in the opinion at special term, the application seeks for the details of plaintiff’s evidence and not for the items of plaintiff’s claim.
*871The claim of plaintiff is for a total loss, whereby the sum of $2,000 became payable.
if defendants seek to avail themselves of such knowledge as plaintiff may . have concerning the details of damage sustained, they must seek another method.
Order affirmed, with ten dollars costs and disbursements.
Barnard, P. J., and Dykman, J., concur.